Citation Nr: 0104747	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  99-20 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for left 
ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel

INTRODUCTION

The veteran had active military service from August 1964 to 
September 1968.

This matter arises from a May 1999 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which found that the veteran had failed to 
submit new and material evidence reopen his claim for service 
connection.  The case has been referred to the Board of 
Veterans' Appeals (Board) for resolution.


FINDINGS OF FACT

1.  In a November 1973 Board decision, a claim by the veteran 
for entitlement to service connection for a left ear disorder 
with hearing loss was denied on the basis that there was no 
aggravation of the preexisting ear disorder and no evidence 
of a current hearing loss related to service. 

2.  Evidence received subsequent to the November 1973 Board 
decision is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim of 
entitlement to service connection for left ear hearing loss. 

3.  The record includes medical evidence of current left ear 
hearing loss and a medical opinion relating the loss to a 
myringotomy performed during service.

4.  The veteran's current left ear hearing loss is related to 
his military service. 


CONCLUSIONS OF LAW

1.  The November 1973 Board decision which denied entitlement 
to service connection for a left ear disorder with hearing 
loss is final.  38 U.S.C.A. § 7104(b) (West 1991 & Supp. 
2000).

2.  New and material evidence has been received since the 
November 1973 Board decision, and the veteran's claim of 
entitlement to service connection for left ear hearing loss 
has been reopened.  38 U.S.C.A. § 5108 (West 1991), 38 C.F.R. 
§ 3.156 (2000).

3.  The veteran's left ear hearing loss was incurred or 
aggravated by military service.  38 U.S.C.A. §§ 1101, 1110 
(West 1991); 38 C.F.R. §§ 3.102, 3.303 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material Evidence

In November 1973, the Board denied the veteran's claim of 
entitlement to service connection for a left ear disorder 
with hearing loss.  The evidence before the Board at the time 
of the November 1973 decision consisted of service medical 
records, a private physician's statement, and a VA 
examination report.  The veteran's service medical records 
showed a history of ear problems prior to service with a 
minimal loss of hearing in the left ear at the time of 
enlistment.  He was subsequently diagnosed and treated for 
left otitis media in December 1964, with diminished hearing 
noted by audiogram.  In April 1965, he was treated for a 
perforated left ear tympanic membrane with a myringoplasty.  
A May 1965 postoperative audiogram showed normal hearing in 
the left ear.  At the time of his separation in September 
1968, an audiogram showed decreased hearing in the left ear 
with a diagnosis of defective hearing that was not 
disqualifying.  A May 1973 private medical statement noted 
that the veteran had been treated for left otitis media 
recently and that he complained of diminished hearing since 
service.  A December 1972 VA audiological examination report 
indicated normal hearing bilaterally without evidence of 
active otorrhea or otitis media.

In November 1973, the Board denied the veteran's claim for 
service connection for a left ear disorder with hearing loss 
finding that the ear infections and occasional hearing loss 
noted during service existed prior to enlistment and 
treatment during service was ameliorative.  The Board found 
no evidence of an increase in severity of the veteran's ear 
problems during service and no evidence of current hearing 
loss that was related to service.  The veteran was notified 
of the Board's decision in January 1973.  

In June 1998, the veteran submitted a private doctor's 
statement linking his hearing loss to military service.  The 
evidence was construed as a request to reopen a claim for 
service connection for left ear hearing loss.  The RO found 
that the evidence was insufficient to reopen the claim and 
denied the veteran's request.  The veteran submitted 
additional statements from this physician, and the RO 
continued to deny his request to reopen. This appeal 
followed.  

Applicable law provides that a claim which is the subject of 
a prior final decision may be reopened upon presentation of 
new and material evidence.  38 U.S.C.A. § 5108.  The analysis 
to be applied when a claim to reopen is presented, begins 
with a determination whether there is evidence not previously 
submitted, which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  That 
is, if the evidence contributes to a more complete picture of 
the circumstances surrounding the origin of a appellant's 
injury or disability it should be considered, regardless 
whether it changes the original outcome.  Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998); Elkins v. West, 12 Vet. 
App. 209 (1999).  Further, when determining whether the claim 
should be reopened, the credibility of the newly submitted 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).  

In reviewing the evidence of record, the Board concludes that 
the veteran has reopened his claim.  The three different 
statements from a private otolaryngologist provide evidence 
that has not been previously considered and clearly has a 
bearing on the veteran's claim in that it links his hearing 
loss to service.  Accordingly the Board finds that the 
evidence submitted with respect to the veteran's claim which 
by itself, or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claims.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  

Having found that new and material evidence has been 
submitted, the Board will proceed to the next step and decide 
the case on the merits as the evidence is favorable to the 
veteran.  

II.  Service Connection for Left Ear Hearing Loss

Initially, the Board notes that effective November 9, 2000, 
the Veterans Claims Assistance Act of 2000 was enacted.  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her, and would ordinarily require a 
remand to allow for a VA examination and further development.  
However, as the Board finds sufficient evidence to support 
the veteran's claim in this instance, a remand is not 
warranted.  See Bernard v. Brown, 4 Vet. App. 384 (1993).   

Generally, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty if the disability is not a result of the 
veteran's own willful misconduct.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a) (2000).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  In addition, service connection is 
provided for a chronic condition that had its onset during 
service and continues to show symptomatology after service, 
as set forth in 38 C.F.R. § 3.303(b).  See Savage v. Gober, 
10 Vet. App. 488 (1997).  The evidence regarding continuity 
of symptomatology must be medical, unless it relates to a 
condition that may be attested to by lay observation.   
As noted in the foregoing discussion, the veteran was treated 
for otitis media during service and a myringoplasty was 
performed on his left ear to remedy a perforated tympanic 
membrane.  In addition, the service medical records showed 
evidence of defective hearing at separation in 1968, although 
a VA examination in December 1972 showed normal hearing 
bilaterally.  

In June 1998, the veteran submitted a statement from a 
private otolaryngologist who had examined the veteran and 
found no evidence of current infection, but did find a 
conductive hearing loss in the low to mid-frequencies for the 
left ear.  His opinion was that the hearing loss was probably 
related to the veteran's mastoid surgery during service.  He 
submitted two additional statements in July 1998 and in 
December 1998.  Both statements reiterate his earlier opinion 
with an additional reference to his review of the veteran's 
service medical records.  The physician stated again in 
December 1998, that the veteran's left ear hearing loss was 
probably related to the surgery performed during service and 
that the treatment during service likely aggravated the 
veteran's hearing loss beyond its natural progression.  He 
offered this opinion after a physical examination of the 
veteran and a review of the veteran's medical records.  

After a review of the evidence as a whole, the Board finds 
that the evidence is at least in equipoise as to whether the 
veteran's hearing loss was aggravated during service, and 
resolution of reasonable doubt mandates a finding in the 
veteran's favor.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
54 (1990).  While there is no evidence of hearing loss in 
December 1972, there was clearly evidence of hearing loss 
during service and questionable increase in severity during 
service.  There was also testimony from the veteran that his 
hearing would fluctuate during service with a worsening over 
time after separation.  Moreover, a private physician who 
specializes in the treatment of ear diseases and hearing loss 
stated on three separate occasions that the veteran's 
currently diagnosed hearing loss is related to surgery during 
service.  

Accordingly, the Board concludes that, with resolution of 
doubt in favor of the veteran, the evidence supports his 
claim of entitlement to service connection for left ear 
hearing loss.


ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for left ear hearing 
loss is reopened, and entitlement to service connection for 
left ear hearing loss is granted, subject to the provisions 
governing the award of monetary benefits.  



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals



 

